Exhibit 10.2

 

TAX RECEIVABLE AGREEMENT

 

among

 

UTZ BRANDS, INC.

 

and

 

THE PERSONS NAMED HEREIN

 

Dated as of August 28, 2020

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS 2     Section 1.1. Definitions 2       Article II
DETERMINATION OF CERTAIN REALIZED TAX BENEFIT 14     Section 2.1. Basis Schedule
14 Section 2.2. Tax Benefit Schedule 14 Section 2.3. Procedures, Amendments 16
Section 2.4. Section 754 Election 17       Article III TAX BENEFIT PAYMENTS 17  
  Section 3.1. Payments 17 Section 3.2. No Duplicative Payments 18 Section 3.3.
Pro Rata Payments 18 Section 3.4. Payment Ordering 18 Section 3.5. Overpayments
18       Article IV TERMINATION 19     Section 4.1. Early Termination of
Agreement; Breach of Agreement 19 Section 4.2. Early Termination Notice 22
Section 4.3. Payment upon Early Termination 22       Article V SUBORDINATION AND
LATE PAYMENTS 23     Section 5.1. Subordination 23 Section 5.2. Late Payments by
the Corporate Taxpayer 23       Article VI NO DISPUTES; CONSISTENCY; COOPERATION
24     Section 6.1. Participation in the Corporate Taxpayer’s and OpCo’s Tax
Matters 24 Section 6.2. Consistency 24 Section 6.3. Cooperation 24      
Article VII MISCELLANEOUS 25     Section 7.1. Notices 25 Section 7.2.
Counterparts 26 Section 7.3. Entire Agreement; No Third Party Beneficiaries 26
Section 7.4. Governing Law 26 Section 7.5. Severability 26

 



i

 

 

Section 7.6. Successors; Assignment; Amendments; Waivers 27 Section 7.7.
Interpretation 28 Section 7.8. Waiver of Jury Trial; Jurisdiction 28
Section 7.9. Reconciliation 29 Section 7.10. Withholding 30 Section 7.11.
Admission of the Corporate Taxpayer into a Consolidated Group; Transfers of
Corporate Assets 30 Section 7.12. Confidentiality 32 Section 7.13. TRA Party
Representative 33

 

Exhibits and Schedules

 

Exhibit A Form of Joinder     Schedule I Further Agreements

 



ii

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “TRA Agreement”), is dated as of August 28,
2020, among Utz Brands, Inc., a Delaware corporation (the “Corporate Taxpayer”),
Utz Brands Holdings, LLC, a Delaware limited liability company (“OpCo”),
Series U of UM Partners, LLC, a series of a Delaware limited liability company
(“Series U”), Series R of UM Partners, LLC, a series of a Delaware limited
liability company (“Series R”) (each of Series U and Series R, a “TRA Party” and
together the “TRA Parties”), Series U in its capacity as the TRA Party
Representative, and each of the other Persons from time to time that become a
party to this TRA Agreement.

 

RECITALS

 

WHEREAS, the TRA Parties directly or indirectly hold Common Units in OpCo, which
is classified as a partnership for United States federal income Tax purposes;

 

WHEREAS, the Corporate Taxpayer is the sole managing member of OpCo and holds
Common Units;

 

WHEREAS, each of Series U and Series R is classified as a partnership for United
States federal income Tax purposes;

 

WHEREAS, the Corporate Taxpayer, the TRA Parties, and OpCo entered into a
Business Combination Agreement (as amended, modified or supplemented from time
to time in accordance with such agreement, the “Business Combination
Agreement”), pursuant to which the Corporate Taxpayer acquired (i) the Assigned
Company Units in exchange for the Net Cash Consideration and shares of Class V
Common Stock (the “Purchase”) and (ii) the Issued Company Units in exchange for
the Contribution Amount;

 

WHEREAS, simultaneously with the execution of the Business Combination
Agreement, the Corporate Taxpayer and BSOF SN, LLC (“BSOF”) entered into a
purchase agreement pursuant to which, subject to the Closing, the Corporate
Taxpayer purchased all of the preferred equity interests held by BSOF in Sellers
(the “BSOF Preferred Interests”) and all of the common equity interests held by
BSOF in Sellers (the “BSOF Common Interests”) (such purchases together, the
“BSOF Purchase”);

 

WHEREAS, simultaneously with the Closing, the Corporate Taxpayer entered into a
Redemption Agreement with Series U and Series R, pursuant to which Series U and
Series R redeemed the BSOF Common Interests and BSOF Preferred Interests
purchased by Corporate Taxpayer in exchange for the Exchanged Company Units (the
“Redemption”);

 

WHEREAS, each Common Unit held by a TRA Party may be Exchanged, together with
the surrender and delivery by such holder of one (1) share of Class V Common
Stock, for one (1) share of Class A Common Stock or for cash in accordance with
and subject to the conditions and limitations in the LLC Agreement;

 





 

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of
September 10, 2019, entered into between Utz Quality Foods, LLC, a Delaware
limited liability company (“Peak Buyer”), and Peak Finance Holdings LLC, a
Delaware limited liability company, Peak Buyer purchased 100% of the issued and
outstanding common stock of Kennedy Endeavors, Incorporated, a Washington
corporation (such purchase, the “Peak Acquisition,” and such Person, “Peak
Target”), a Code Section 336(e) election was made with respect to such purchase,
and Peak Target was subsequently converted into a limited liability company that
is disregarded as separate from OpCo for U.S. federal income Tax purposes;

 

WHEREAS, OpCo, Series U, and Series R currently have and will have in effect an
election under Section 754 of the Code for each Taxable Year that includes the
Closing Date and (for OpCo only) for each Taxable Year in which an Exchange
occurs;

 

WHEREAS, as a result of the Closing and future Exchanges, the income, gain,
loss, deduction, expense and other Tax items of the Corporate Taxpayer may be
affected by the (i) Basis Adjustments, (ii) Peak Deductions and (iii) any
deduction attributable to any payment (including amounts attributable to Imputed
Interest) made under this TRA Agreement (collectively, the “Tax Attributes”);
and

 

WHEREAS, the parties to this TRA Agreement desire to provide for certain
payments and make certain arrangements with respect to the effect of the Tax
Attributes on the liability for Taxes of the Corporate Taxpayer.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this TRA Agreement, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1.      Definitions. As used in this TRA Agreement, the terms set
forth in this Article I shall have the following meanings.

 

“Acquired Company Units” has the meaning set forth in the Business Combination
Agreement.

 

“Acquired Restricted Company Units” has the meaning set forth in the Business
Combination Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, an amount, not
less than zero, equal to the sum of (i) the actual liability for U.S. federal
income Taxes of the Corporate Taxpayer for such Taxable Year and, if applicable,
determined in accordance with a Determination or Amended Schedule (including
interest imposed in respect thereof under applicable law), and (ii) the product
of (A) the actual amount of taxable income of the Corporate Taxpayer for U.S.
federal income Tax purposes for such Taxable Year and, if applicable, determined
in accordance with a Determination or Amended Schedule and (B) the Blended Rate
for such Taxable Year.

 



2

 

 

“Advisory Firm” means PricewaterhouseCoopers, Ernst & Young, Deloitte, KPMG, BDO
USA, LLP, Grant Thornton LLP, Alvarez & Marsal, RSM US LLP, or, if agreed in
writing by the Corporate Taxpayer and the TRA Party Representative, another
accounting firm that is nationally recognized as being expert in U.S. federal,
state and local income Tax matters.

 

“Advisory Firm Letter” means a letter prepared by the Advisory Firm (at the
expense of OpCo) that prepared the relevant Schedules, notices or other
information to be provided by the Corporate Taxpayer to the TRA Parties stating
that such Schedules, notices or other information, along with all supporting
schedules and work papers prepared by such Advisory Firm in connection with such
Schedules, notices or other information, were prepared in a manner that is
consistent with the terms of this TRA Agreement and, to the extent not expressly
provided in this TRA Agreement, on a reasonable basis in light of the facts and
law in existence on the date such Schedules, notices or other information were
delivered to the TRA Parties.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities, its
capacity as a sole or managing member or otherwise. For purposes of this TRA
Agreement, no TRA Party shall be considered to be an Affiliate of the Corporate
Taxpayer or OpCo.

 

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b).

 

“Ancillary Agreements” has the meaning set forth in the Business Combination
Agreement.

 

“Assigned Company Units” has the meaning set forth in the Business Combination
Agreement.

 

“Attributable” means the portion of any Tax Attribute of the Corporate Taxpayer
that is attributable to a TRA Party and shall be determined by reference to the
Tax Attributes, under the following principles:

 

(i)            any BSOF Basis Adjustments shall be determined separately with
respect to each TRA Party and are Attributable to a TRA Party based on the BSOF
Basis Adjustments delivered to the Corporate Taxpayer by such TRA Party as a
result of the BSOF Purchase together with the Redemption;

 

(ii)           any Purchase Basis Adjustments shall be determined separately
with respect to each TRA Party and are Attributable to each TRA Party in an
amount equal to the total Purchase Basis Adjustments relating to such Units
Purchased from such TRA Party;

 

(iii)          any Peak Deductions shall be determined separately with respect
to each TRA Party and are Attributable to a TRA Party based on such TRA Party’s
Weighted Average Percentage Interest;

 



3

 

 

(iv)          any Exchange Basis Adjustments shall be determined separately with
respect to each Exchanging Member and are Attributable to each Exchanging Member
in an amount equal to the total Exchange Basis Adjustments relating to such
Common Units Exchanged by such Exchanging Member; and

 

(v)            any deduction to the Corporate Taxpayer with respect to a Taxable
Year in respect of any payment (including amounts attributable to Imputed
Interest) made under this TRA Agreement is Attributable to the Person that is
required to include the Imputed Interest or other payment in income (without
regard to whether such Person is actually subject to Tax thereon).

 

“Bankruptcy Rejection” has the meaning set forth in Section 4.1(c).

 

“Basis Adjustment” means a Purchase Basis Adjustment, a BSOF Basis Adjustment or
an Exchange Basis Adjustment.

 

“Basis Schedule” has the meaning set forth in Section 2.1.

 

“Blended Rate” means, with respect to any Taxable Year, the sum of the
apportionment-weighted effective rates of Tax imposed on the aggregate net
income of the Corporate Taxpayer in each U.S. state or local jurisdiction in
which the Corporate Taxpayer files Tax Returns for such Taxable Year, with the
maximum effective rate in any state or local jurisdiction being equal to the
product of (i) the apportionment factor on the income or franchise Corporate
Taxpayer Return in such jurisdiction for such Taxable Year and (ii) the maximum
applicable corporate income Tax rate in effect in such jurisdiction in such
Taxable Year.  As an illustration of the calculation of Blended Rate for a
Taxable Year, if the Corporate Taxpayer solely files Tax Returns in State 1 and
State 2 in a Taxable Year, the maximum applicable corporate income Tax rates in
effect in such states in such Taxable Year are 6.5% and 5.5%, respectively, and
the apportionment factors for such states in such Taxable Year are 55% and 45%,
respectively, then the Blended Rate for such Taxable Year is equal to 6.05%
(i.e., 6.5% multiplied by 55% plus 5.5% multiplied by 45%).

 

“Board” means the Board of Directors of the Corporate Taxpayer.

 

“Breach Notice” has the meaning set forth in Section 4.1(c).

 

“BSOF” has the meaning set forth in the Recitals.

 

“BSOF Basis Adjustment” means the adjustment to the Tax basis of a Reference
Asset under Sections 734(b), 743(b), 754 and/or 755 of the Code and, in each
case, analogous sections of United States state and local Tax laws, as a result
of the BSOF Purchase together with the Redemption.

 

“BSOF Common Interests” has the meaning set forth in the Recitals.

 

“BSOF Preferred Interests” has the meaning set forth in the Recitals.

 

“BSOF Purchase” has the meaning set forth in the Recitals.

 



4

 

 

“Business Combination Agreement” has the meaning set forth in the Recitals.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in the State of New
York.

 

“Cash Exchange Payment” has the meaning set forth in the LLC Agreement.

 

“Change of Control” means a “Continuing Member COC” as defined in the LLC
Agreement.

 

“Class A Common Stock” has the meaning set forth in the LLC Agreement.

 

“Class V Common Stock” has the meaning set forth in the LLC Agreement.

 

“Closing” has the meaning set forth in the Business Combination Agreement.

 

“Closing Date” has the meaning set forth in the Business Combination Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

“Common Unit” has the meaning set forth in the LLC Agreement.

 

“Contribution Amount” has the meaning set forth in the Business Combination
Agreement.

 

“Corporate Taxpayer” has the meaning set forth in the Preamble.

 

“Corporate Taxpayer Return” means the United States federal and/or state and/or
local Tax Return, as applicable, of the Corporate Taxpayer filed with respect to
Taxes of any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same such Taxable Years. The Realized Tax Benefit and
Realized Tax Detriment for each Taxable Year shall be determined based on the
most recent Tax Benefit Schedule or Amended Schedule, if any, in existence at
the time of such determination; provided, that the computation of the Cumulative
Net Realized Tax Benefit shall be adjusted to reflect any applicable
Determination with respect to any Realized Tax Benefits and/or Realized Tax
Detriments.

 

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 



5

 

 

“Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state, foreign or local Tax
law, as applicable, or any other event (including the execution of IRS
Form 870-AD) that finally and conclusively establishes the amount of any
liability for Tax.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” means the date on which an Early Termination
Schedule becomes binding pursuant to Section 4.2.

 

“Early Termination Notice” has the meaning set forth in Section 4.2.

 

“Early Termination Payment” has the meaning set forth in Section 4.3(b).

 

“Early Termination Rate” means (a) in respect of Tax Benefit Payments resulting
solely from the application of clause (6) of the Valuation Assumptions, a per
annum rate of LIBOR plus 200 basis points and (b) in respect of all Tax Benefit
Payments not described in the foregoing clause (a), a per annum rate of LIBOR
plus 350 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.2.

 

“Exchange” has the meaning set forth in the LLC Agreement, and “Exchanged” has a
correlative meaning.

 

“Exchange Act” has the meaning set forth in the LLC Agreement.

 

“Exchange Basis Adjustment” means the adjustment to the Tax basis of a Reference
Asset under Sections 732, 734(b) and/or 1012 of the Code (in situations where,
as a result of one or more Exchanges, OpCo becomes an entity that is disregarded
as separate from its owner for United States federal income Tax purposes) or
under Sections 734(b), 743(b), 754 and/or 755 of the Code (in situations where,
following an Exchange, OpCo remains in existence as an entity treated as a
partnership for United States federal income Tax purposes) and, in each case,
analogous sections of United States state and local Tax laws, as a result of an
Exchange and the payments made pursuant to this TRA Agreement in respect of such
Exchange. The amount of any Exchange Basis Adjustment shall be determined using
the Market Value with respect to such Exchange, except, for the avoidance of
doubt, as otherwise required by a Determination. For the avoidance of doubt,
payments made under this TRA Agreement shall not be treated as resulting in an
Exchange Basis Adjustment to the extent such payments are treated as Imputed
Interest.

 

“Exchange Date” means the date of any Exchange.

 

“Exchanged Company Units” has the meaning set forth in the Business Combination
Agreement.

 

“Exchanging Member” has the meaning set forth in the LLC Agreement.

 



6

 

 

“Expert” has the meaning set forth in Section 7.9.

 

“Final Payment Date” means, with respect to any payment required to be made
pursuant to this TRA Agreement, the last date on which such payment may be made
within the applicable time period prescribed for such payment under this TRA
Agreement (i.e., the date on which such payment is due under this TRA
Agreement). For example, the Final Payment Date in respect of a Tax Benefit
Payment is determined pursuant to Section 3.1(a) of this TRA Agreement.

 

“Future TRAs” has the meaning set forth in Section 5.1.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, an amount,
not less than zero, equal to the sum of (i) the hypothetical liability for U.S.
federal income Taxes of the Corporate Taxpayer for such Taxable Year and
(ii) the product of (A) the hypothetical amount of taxable income of the
Corporate Taxpayer for U.S. federal income Tax purposes for such Taxable Year
and (B) the Blended Rate for such Taxable Year, in each case determined using
the same methods, elections, conventions and similar practices used on the
relevant Corporate Taxpayer Return (taking into account any modifications
required by an applicable Determination or Amended Schedule), but
(a) calculating depreciation, amortization or similar deductions and income,
gain or loss using the Non-Adjusted Tax Basis of the Reference Assets and the
Corporate Taxpayer’s distributive share of the Peak Hypothetical Deductions (in
place of the Peak Deductions) as reflected on the Schedules including amendments
thereto for such Taxable Year and (b) excluding any deduction attributable to
any payment (including amounts attributable to Imputed Interest) made under this
TRA Agreement for such Taxable Year. For the avoidance of doubt, Hypothetical
Tax Liability shall be determined without taking into account the carryover or
carryback of any Tax item (or portions thereof) that is attributable to a Tax
Attribute as applicable.

 

“ICC” has the meaning set forth in Section 7.9.

 

“Imputed Interest” in respect of a TRA Party shall mean any interest imputed
under Section 1272, 1274 or 483 or other provision of the Code and any similar
provision of state and local Tax law with respect to the Corporate Taxpayer’s
payment obligations in respect of such TRA Party under this TRA Agreement.

 

“Interest Amount” has the meaning set forth in Section 3.1(b).

 

“IRS” means the United States Internal Revenue Service.

 

“Issued Company Units” has the meaning set forth in the Business Combination
Agreement.

 



7

 

 

“LIBOR” means during any period, the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by the
Corporate Taxpayer as an authorized information vendor for the purpose of
displaying rates at which U.S. dollar deposits are offered by leading banks in
the London interbank deposit market (an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
period as the London interbank offered rate for U.S. dollars having a borrowing
date and a maturity comparable to such period (or if there shall at any time,
for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page)
or any LIBOR Alternate Source, a comparable replacement rate determined by the
Corporate Taxpayer at such time, which determination shall be conclusive absent
manifest error); provided, that at no time shall LIBOR be less than 0%. If the
Corporate Taxpayer has made the determination, after consultation with the TRA
Party Representative, that LIBOR is no longer a widely recognized benchmark rate
for newly originated loans in the U.S. loan market in U.S. dollars, then the
Corporate Taxpayer shall, subject to the prior written consent of the TRA Party
Representative, which consent shall not be unreasonably withheld or delayed,
establish a replacement interest rate (the “Replacement Rate”), after giving due
consideration to any evolving or then prevailing conventions for similar loans
in the U.S. loan market in U.S. dollars for such alternative benchmark, and
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then prevailing convention for similar loans in
the U.S. loan market in U.S. dollars for such benchmark, which adjustment,
method for calculating such adjustment and benchmark shall be published on an
information service as selected from time to time by the Corporate Taxpayer,
subject to the prior written consent of the TRA Party Representative, which
consent shall not be unreasonably withheld or delayed. The Replacement Rate
shall, subject to the next two sentences, replace LIBOR for all purposes under
this TRA Agreement. In connection with the establishment and application of the
Replacement Rate, this TRA Agreement shall be amended, with the consent of the
Corporate Taxpayer, OpCo and the TRA Party Representative (which consent of the
TRA Party Representative shall not be unreasonably withheld or delayed), as
necessary or appropriate, in the reasonable judgment of the Corporate Taxpayer,
to replace the definition of LIBOR and otherwise to effect the provisions of
this definition. The Replacement Rate shall be applied in a manner consistent
with market practice; provided that, in each case, to the extent such market
practice is not administratively feasible for the Corporate Taxpayer, such
Replacement Rate shall be applied as otherwise reasonably determined by the
Corporate Taxpayer, after consultation with the TRA Party Representative.

  

“Liquidity Exceptions” has the meaning set forth in Section 4.1(c).

 

“LLC Agreement” means, with respect to OpCo, the Third Amended and Restated
Limited Liability Company Agreement of OpCo, dated the date hereof, as such
agreement may be further amended, restated, supplemented and/or otherwise
modified from time to time in accordance with the terms of such agreement.

 

“Market Value” shall mean, with respect to a Common Unit (a) Exchanged for a
Stock Exchange Payment or that is subject to a deemed Exchange under this TRA
Agreement, the Stock Value on the Exchange Date or the date of the applicable
deemed Exchange, as applicable, or (b) Exchanged for a Cash Exchange Payment,
the amount of the Cash Exchange Payment paid in respect of such Common Unit.

 

“Material Objection Notice” has the meaning set forth in Section 4.2.

 

“National Securities Exchange” has the meaning set forth in the LLC Agreement.

 



8

 

 

“Net Cash Consideration” means the Cash Consideration (as defined in the
Business Combination Agreement) minus the amount of any Prohibited Affiliate
Transactions (as defined in the Business Combination Agreement).

 

“Net Tax Benefit” has the meaning set forth in Section 3.1(b).

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Non-Payment Default” has the meaning set forth in Section 4.1(c).

 

“Objection Notice” has the meaning set forth in Section 2.3(a).

 

“OpCo” has the meaning set forth in the Preamble.

 

“Payment Default” has the meaning set forth in Section 4.1(c).

 

“Peak Acquisition” has the meaning set forth in the Recitals.

 

“Peak Asset” means an asset that is held by Peak Target immediately prior to the
Closing. A Peak Asset also includes any asset that is “substituted basis
property” under Section 7701(a)(42) of the Code with respect to a Peak Asset.

 

“Peak Buyer” has the meaning set forth in the Recitals.

 

“Peak Deductions” means the Tax deductions of OpCo arising as a result of the
Peak Assets that are either (i) amortizable under Section 197 of the Code or
otherwise reported as amortizable on IRS Form 4562 for United States federal
income Tax purposes or (ii) of a character subject to the allowance for
depreciation provided in Section 167 of the Code, but without taking into
account any Basis Adjustments.

 

“Peak Denominator” means the sum of (i) total number of Acquired Company Units,
(ii) total Acquired Restricted Company Units converted into Common Units upon
the occurrence of a Vesting Event as of the end of the relevant Taxable Year and
(iii) the total number of Common Units received by the Corporate Taxpayer in
Exchanges by the TRA Parties after the Closing Date as of the end of the
relevant Taxable Year.

 

“Peak Hypothetical Deductions” means the Peak Deductions determined using the
Tax basis that the Peak Assets would have had if the Tax basis of the Peak
Assets immediately prior to the Closing had been equal to zero.

 

“Peak Numerator” means, with respect to a TRA Party, the sum of (I) the product
of (A) the quotient of (x) the sum of (i) the number of Assigned Company Units,
excluding Acquired Restricted Company Units, Purchased from the TRA Party plus
(ii) the number of Exchanged Company Units, excluding Acquired Restricted
Company Units, received from the TRA Party in the Redemption divided by (y) the
sum of (i) the total number of Assigned Company Units, excluding Acquired
Restricted Company Units, Purchased from the TRA Parties at the Closing plus
(ii) the total number of Exchanged Company Units, excluding Acquired Restricted
Company Units, received from the TRA Parties in the Redemption at the Closing
multiplied by (B) the sum of (i) the total number of Acquired Company Units plus
(ii) the total Acquired Restricted Company Units converted into Common Units
upon the occurrence of a Vesting Event as of the end of the relevant Taxable
Year, and (II) the total number of Common Units received by the Corporate
Taxpayer in Exchanges by such TRA Party after the Closing Date as of the end of
the relevant Taxable Year.

 



9

 

 

“Peak Target” has the meaning set forth in the Recitals.

 

“Permitted Transferee” has the meaning set forth in the LLC Agreement.

 

“Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
governmental entity.

 

“Pre-Closing NOLs” has the meaning set forth in Section 7.11(f).

 

“Purchase” has the meaning set forth in the Recitals, and “Purchased” has a
correlative meaning.

 

“Purchase Basis Adjustment” means the adjustment to the Tax basis of a Reference
Asset under Sections 734(b), 743(b), 754 and/or 755 of the Code and, in each
case, analogous sections of United States state and local Tax laws, as a result
of (a) the Purchase and (b) the payments made pursuant to this TRA Agreement in
respect of (i) such Purchase, (ii) the BSOF Purchase and Redemption and
(iii) the Peak Deductions. For the avoidance of doubt, payments made under this
TRA Agreement shall not be treated as resulting in a Purchase Basis Adjustment
to the extent such payments are treated as Imputed Interest.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the Actual Tax Liability. If all or a portion of
the Actual Tax Liability for the Taxable Year arises as a result of an audit or
similar proceeding by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
Actual Tax Liability over the Hypothetical Tax Liability.  If all or a portion
of the Actual Tax Liability for the Taxable Year arises as a result of an audit
or similar proceeding by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.9.

 

“Reconciliation Procedures” has the meaning set forth in Section 2.3(a).

 

“Redemption” has the meaning set forth in the Recitals.

 

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect Subsidiaries treated as a partnership or disregarded entity (but
only if such indirect Subsidiaries are held only through Subsidiaries treated as
partnerships or disregarded entities) for purposes of the applicable Tax, at the
time of the Purchase, the BSOF Purchase and Redemption or an Exchange, as
relevant. A Reference Asset also includes any asset the Tax basis of which is
determined, in whole or in part, for purposes of the applicable Tax, by
reference to the Tax basis of an asset that is described in the preceding
sentence, including, for U.S. federal income Tax purposes, any asset that is
“substituted basis property” under Section 7701(a)(42) of the Code with respect
to a Reference Asset.

 



10

 

 

“Rice Family” has the meaning set forth in the LLC Agreement.

 

“Schedule” means any of the following: (i) a Basis Schedule; (ii) a Tax Benefit
Schedule; or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Securities Act” has the meaning set forth in the LLC Agreement.

 

“Sellers” means, collectively, Series U and Series R.

 

“Senior Obligations” has the meaning set forth in Section 5.1.

 

“Series R” has the meaning set forth in the Preamble.

 

“Series U” has the meaning set forth in the Preamble.

 

“Stock Exchange Payment” has the meaning set forth in the LLC Agreement.

 

“Stock Value” means, on any date, (a) if the Class A Common Stock trades on a
National Securities Exchange (as defined in the LLC Agreement) or automated or
electronic quotation system, the arithmetic average of the high trading price on
such date (or if such date is not a Trading Day (as used in this definition, as
defined in the LLC Agreement), the immediately preceding Trading Day) and the
low trading price on such date (or if such date is not a Trading Day, the
immediately preceding Trading Day) or (b) if the Class A Common Stock is not
then traded on a National Securities Exchange or automated or electronic
quotation system, as applicable, the Appraiser FMV (as defined in the LLC
Agreement) on such date of one (1) share of Class A Common Stock that would be
obtained in an arms-length transaction between an informed and willing buyer and
an informed and willing seller, neither of whom is under any compulsion to buy
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller.

 

“Subsidiaries” means, of any Person, any corporation, association, partnership,
limited liability company or other business entity of which more than fifty
percent (50%) of the voting power or equity is owned or controlled directly or
indirectly by such Person, or one (1) or more of the Subsidiaries of such
Person, or a combination thereof.

 

“Tax Attributes” has the meaning set forth in the Recitals.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b).

 

“Tax Benefit Schedule” has the meaning set forth in Section 2.2.

 



11

 

 

“Tax Return” means any return, declaration, report, information returns, claims
for refund, disclosures or similar statement filed or required to be filed with
respect to or in connection with Taxes (including any related or supporting
schedules, attachments, statements or information filed or required to be filed
with respect thereto), including any amendments thereof and declarations of
estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local Tax law, as
applicable (and which may include a period of more or less than twelve (12)
months for which a Tax Return is made), ending on or after the Closing Date.

 

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits (including franchise taxes that are based on or measured with
respect to net income or profits), and any interest related to such Tax.

 

“Taxing Authority” means any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body, in each case, exercising any
taxing authority or any other authority or jurisdiction of any kind in relation
to Tax matters.

 

“TRA Agreement” has the meaning set forth in the Preamble.

 

“TRA Disinterested Majority” means a majority of the directors of the Board who
are disinterested as determined by the Board in accordance with the DGCL with
respect to the matter being considered by the Board; provided that to the extent
a matter being considered by the Board is required to be considered by
disinterested directors under the rules of the National Securities Exchange on
which the Class A Common Stock is then listed, the Securities Act or the
Exchange Act, such rules with respect to the definition of disinterested
director shall apply solely with respect to such matter.

 

“TRA Party” has the meaning set forth in the Preamble.

 

“TRA Party Representative” means, initially, Series U, and thereafter, that TRA
Party or committee of TRA Parties determined from time to time by a plurality
vote of the TRA Parties ratably in accordance with their right to receive Early
Termination Payments under this TRA Agreement determined as if all TRA Parties
had fully Exchanged their Common Units for shares of Class A Common Stock or
other consideration and the Corporate Taxpayer had exercised its right of early
termination on the date of the most recent Exchange.

 

“TRA Party’s Weighted Average Percentage Interest” means, with respect to a TRA
Party with respect to a Taxable Year, the percentage equal to the quotient of
(a) the Peak Numerator with respect to such TRA Party as of the end of the
relevant Taxable Year divided by (b) the Peak Denominator as of the end of the
relevant Taxable Year; provided, however, that the Corporate Taxpayer and the
TRA Party Representative shall reasonably agree on equitable adjustments to each
TRA Party’s Weighted Average Percentage Interest to the extent necessary to
reflect the parties’ intent that the sum of all of the TRA Parties’ Weighted
Average Percentage Interests with respect to any Taxable Year shall be equal to
one hundred percent (100%).

 



12

 

 

“Transfer” has the meaning set forth in the LLC Agreement and the terms
“Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” has the meaning set forth in the LLC Agreement.

 

“Utz C Corp Entities” has the meaning set forth in the Business Combination
Agreement.

 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that in each Taxable Year ending on or after such Early Termination
Date, (1) the Corporate Taxpayer will have taxable income sufficient to fully
utilize the Tax items, including deductions, arising from the Tax Attributes
(other than any items addressed in clause (2) below) during such Taxable Year or
future Taxable Years (including deductions and other Tax items arising from
Basis Adjustments and Imputed Interest that would result from the applicable
future payments made under this TRA Agreement that would be paid in accordance
with the Valuation Assumptions, further assuming that such applicable future
payments would be paid on the due date (including extensions) for filing the
Corporate Taxpayer Return for the applicable Taxable Year) in which such
deductions or other Tax items would become available, (2) any loss carryovers
generated by deductions arising from any Tax Attributes, which loss carryovers
are available in the Taxable Year that includes such Early Termination Date,
will be used by the Corporate Taxpayer on a pro rata basis from such Early
Termination Date through (A) the scheduled expiration date of such loss
carryovers (if any) or (B) if there is no such scheduled expiration, then the
fifteen (15) year anniversary of the Early Termination Date, (3) the United
States federal, state and local income Tax rates that will be in effect for each
such Taxable Year will be those specified for each such Taxable Year by the Code
and other law as in effect on the Early Termination Date and the Blended Rate
will be calculated based on such rates and the apportionment factors applicable
in the most recently ended Taxable Year, except to the extent any change to such
Tax rates for such Taxable Year have already been enacted into law, (4) except
as described in clause (5) below, any non-amortizable, non-depreciable Reference
Assets (other than the Peak Assets) will be disposed of on the later of (i) the
fifteenth (15th) anniversary of the applicable Exchange (in the case of Exchange
Basis Adjustments) or the Closing Date (in the case of BSOF Basis Adjustments
and Purchase Basis Adjustments) or (ii) the Early Termination Date, and any cash
equivalents will be disposed of twelve (12) months following the Early
Termination Date; provided, that in the event of a Change of Control, such
non-amortizable, non-depreciable assets shall be deemed disposed of at the time
of sale (if applicable) of the relevant asset in the Change of Control (if
earlier than the applicable fifteenth (15th) anniversary), (5) the stock of or
other interests in Subsidiaries that are treated as C corporations for U.S.
federal income Tax purposes will never be disposed of, and (6) if, on the Early
Termination Date, there are Common Units that have not been Exchanged, then each
such Common Unit shall be deemed Exchanged for the Market Value (as determined
in accordance with clause (a) of the definition thereof) that would be
transferred if the Exchange occurred on the Early Termination Date.

 

“Vesting Event” has the meaning set forth in the LLC Agreement.

 



13

 

 

Article II

 

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

 

Section 2.1.      Basis Schedule. Within one hundred and fifty (150) calendar
days after the due date (including extensions) of IRS Form 1120 (or any
successor form) of the Corporate Taxpayer for each relevant Taxable Year, the
Corporate Taxpayer shall deliver to each TRA Party a schedule (the “Basis
Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this TRA Agreement, (i) the actual Tax basis and the
Non-Adjusted Tax Basis of the Reference Assets as of the Closing Date and the
date of each Exchange, (ii) the Exchange Basis Adjustments Attributable to such
TRA Party with respect to the Reference Assets as a result of Exchanges effected
by such TRA Party in such Taxable Year, (iii) the Purchase Basis Adjustments and
BSOF Basis Adjustments Attributable to such TRA Party for the Taxable Year of
the Closing, (iv) the Tax basis in the Peak Assets that will give rise to the
Peak Deductions Attributable to such TRA Party for the Taxable Year of the
Closing, and (v) the period (or periods) over which such Basis Adjustments and
the Tax basis in the Peak Assets are amortizable and/or depreciable, in each
case, calculated in the aggregate for all TRA Parties and solely with respect to
the TRA Party to which such Basis Schedule is delivered; provided that for each
of the first three (3) Taxable Years ending after the Closing Date, such
deadline shall be automatically extended from one hundred and fifty (150)
calendar days after such due date (including extensions) to one hundred and
eighty (180) calendar days after such due date (including extensions). All costs
and expenses incurred in connection with the provision and preparation of the
Basis Schedules and Tax Benefit Schedules for each TRA Party in compliance with
this TRA Agreement and the obtaining of any Advisory Firm Letter shall be borne
by OpCo. Each Basis Schedule shall become final as provided in
Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to the
procedures set forth in Section 2.3(b)).

 

Section 2.2.      Tax Benefit Schedule.

 

(a)            Tax Benefit Schedule. Within one hundred and fifty (150) calendar
days after the due date (including extensions) of IRS Form 1120 (or any
successor form) of the Corporate Taxpayer for any Taxable Year in which there is
a Realized Tax Benefit or a Realized Tax Detriment Attributable to a TRA Party,
the Corporate Taxpayer shall provide to such TRA Party a schedule showing, in
reasonable detail, the calculation of the Tax Benefit Payment (and any Realized
Tax Benefit) or the lack of a Tax Benefit Payment (and any Realized Tax
Detriment), as applicable, Attributable to such TRA Party for such Taxable Year
(a “Tax Benefit Schedule”); provided that for each of the first three
(3) Taxable Years ending after the Closing Date, such deadline shall be
automatically extended from one hundred and fifty (150) calendar days after such
due date (including extensions) to one hundred and eighty (180) calendar days
after such due date (including extensions). Each Tax Benefit Schedule shall
become final as provided in Section 2.3(a) and may be amended as provided in
Section 2.3(b) (subject to the procedures set forth in Section 2.3(b)).

 



14

 

 

(b)            Applicable Principles. Subject to Section 3.3, the Realized Tax
Benefit (or the Realized Tax Detriment) for each Taxable Year is intended to
measure the decrease (or increase) in the actual liability for Taxes of the
Corporate Taxpayer for such Taxable Year attributable to the Tax Attributes,
determined using a “with and without” methodology. Carryovers or carrybacks of
any Tax item attributable to any of the Tax Attributes shall be considered to be
subject to the rules of the Code and the Treasury Regulations or the appropriate
provisions of United States state and local income and franchise Tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type. If a carryover or carryback of any Tax item
includes a portion that is attributable to any Tax Attribute (“TRA Portion”) and
another portion that is not (“Non-TRA Portion”), such portions shall be
considered to be used in accordance with the “with and without” methodology so
that the amount of any Non-TRA Portion is deemed utilized, to the extent
available, prior to the amount of any TRA Portion, to the extent available (with
the TRA Portion being applied on a proportionate basis consistent with the
provisions of Section 3.3). The parties agree that (A) the payments made
pursuant to this TRA Agreement in respect of (i) the Purchase, (ii) the BSOF
Purchase and Redemption and (iii) the Peak Deductions (in each case, to the
extent permitted by applicable law and other than amounts accounted for as
Imputed Interest) are intended to be treated and shall be reported for all
purposes, including Tax purposes, as additional contingent consideration to the
applicable TRA Parties for the sale of Assigned Common Units at the Closing that
has the effect of creating additional Purchase Basis Adjustments and the
payments made pursuant to this TRA Agreement in respect of an Exchange are
intended to be treated and shall be reported for all purposes, including Tax
purposes, as additional contingent consideration to the applicable Exchanging
Member for such Exchange that has the effect of creating additional Exchange
Basis Adjustments, in each case, to the Reference Assets for the Corporate
Taxpayer in the Taxable Year of payment, (B) as a result, such additional
Purchase Basis Adjustments and Exchange Basis Adjustments shall be incorporated
into the calculation for the Taxable Year of the applicable payment and into the
calculations for subsequent Taxable Years, as appropriate, (C) the Actual Tax
Liability shall take into account the deduction of the portion of the Tax
Benefit Payment that must be accounted for as Imputed Interest under applicable
law, (D) the liability for U.S. federal income Taxes of the Corporate Taxpayer
and the amount of taxable income of the Corporate Taxpayer for U.S. federal
income Tax purposes as determined for purposes of calculating the Actual Tax
Liability and the Hypothetical Tax Liability shall include, without duplication,
such liability for Taxes and such taxable income that is economically borne by
or allocated to the Corporate Taxpayer as a result of the provisions of
Sections 10.4, 10.5(a), and 10.5(b) of the LLC Agreement; provided, however,
that such liability for Taxes and such taxable income shall be included in the
Hypothetical Tax Liability and the Actual Tax Liability subject to the
adjustments and assumptions set forth in the definitions thereof and, to the
extent any such amount is taken into account on an Amended Schedule, such amount
shall adjust a Tax Benefit Payment, as applicable, in accordance with
Section 2.3(b), and (E) the provisions of Schedule I shall apply as if fully set
forth herein.

 



15

 

 

Section 2.3.      Procedures, Amendments.

 

(a)            Procedure. Every time the Corporate Taxpayer delivers to a TRA
Party an applicable Schedule under this TRA Agreement, including any Amended
Schedule delivered pursuant to Section 2.3(b), and any Early Termination
Schedule or amended Early Termination Schedule, the Corporate Taxpayer shall
also (x) deliver to such TRA Party supporting schedules and work papers, as
determined by the Corporate Taxpayer or as reasonably requested by such TRA
Party, providing reasonable detail regarding data and calculations that were
relevant for purposes of preparing the Schedule, (y) indicate which Advisory
Firm prepared the Schedule and, upon the written request of the TRA Party
Representative, use commercially reasonable efforts to cause such Advisory Firm
to prepare an Advisory Firm Letter with respect to such Schedule, and (z) allow
the TRA Party Representative and its advisors reasonable access to the
appropriate representatives at the Corporate Taxpayer and (at the cost and
expense of OpCo) at the Advisory Firm that prepared the applicable Schedule in
connection with a review of such Schedule. Without limiting the generality of
the preceding sentence, the Corporate Taxpayer shall ensure that any Tax Benefit
Schedule or Early Termination Schedule that is delivered to a TRA Party, along
with any supporting schedules and work papers, provides a reasonably detailed
presentation of the calculation of the Actual Tax Liability (the “with”
calculation) and the Hypothetical Tax Liability (the “without” calculation) and
identifies any material assumptions or operating procedures or principles that
were used for purposes of such calculations. An applicable Schedule or amendment
thereto shall become final and binding on all parties thirty (30) calendar days
from the date on which all relevant TRA Parties have been given the applicable
Schedule or amendment thereto under Section 7.1 unless the TRA Party
Representative (i) within thirty (30) calendar days after having been given the
applicable Schedule or amendment thereto, gives the Corporate Taxpayer written
notice of a material objection to such Schedule or amendment thereto made in
good faith (“Objection Notice”), or (ii) provides a written waiver of its right
to give an Objection Notice within the period described in clause (i) above, in
which case such Schedule or amendment thereto becomes binding on the date such
waiver is given by the TRA Party Representative and received by the Corporate
Taxpayer. If the Corporate Taxpayer and the TRA Party Representative, for any
reason, are unable to successfully resolve the issues raised in the Objection
Notice within thirty (30) calendar days after the TRA Party Representative gives
the Corporate Taxpayer an Objection Notice, the Corporate Taxpayer and the TRA
Party Representative shall employ the reconciliation procedures described in
Section 7.9 (the “Reconciliation Procedures”), in which case such Schedule or
Amended Schedule becomes binding in accordance with Section 7.9. The TRA Party
Representative will represent the interests of each of the TRA Parties and shall
raise and pursue, in accordance with this Section 2.3(a), any objection to a
Schedule or amendment thereto timely given in writing to the TRA Party
Representative by a TRA Party.

 

(b)            Amended Schedule. The applicable Schedule for any Taxable Year
may be amended from time to time by the Corporate Taxpayer (i) in connection
with a Determination affecting such Schedule, (ii) to correct material
inaccuracies in the Schedule, including those identified as a result of the
receipt of additional factual information relating to a Taxable Year after the
date the Schedule was provided to a TRA Party, (iii) to comply with an Expert’s
determination under the Reconciliation Procedures, (iv) to reflect a change in
the Realized Tax Benefit, or the Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year, (v) to reflect a change in the Realized Tax Benefit or the
Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year or (vi) to adjust an applicable TRA Party’s
Basis Schedule to take into account payments made pursuant to this TRA Agreement
(any such Schedule, an “Amended Schedule”). The Corporate Taxpayer shall provide
an Amended Schedule to each TRA Party when the Corporate Taxpayer delivers the
Basis Schedule for the following Taxable Year. In the event a Schedule is
amended after such Schedule becomes final pursuant to Section 2.3(a) or, if
applicable, Section 7.9, (A) the Amended Schedule shall not be taken into
account in calculating any Tax Benefit Payment in the Taxable Year to which the
amendment relates but instead shall be taken into account in calculating the
Cumulative Net Realized Tax Benefit for the Taxable Year in which the amendment
actually occurs, and (B) as a result of the foregoing, any increase of the Net
Tax Benefit attributable to an Amended Schedule shall not accrue the Interest
Amount (or any other interest hereunder) until after the due date (without
extensions) for filing IRS Form 1120 (or any successor form) of the Corporate
Taxpayer with respect to Taxes for the Taxable Year in which the amendment
actually occurs.

 



16

 

 

Section 2.4.      Section 754 Election. In its capacity as the sole managing
member of OpCo, the Corporate Taxpayer shall ensure that, for the Taxable Year
that includes the date hereof and for each Taxable Year in which an Exchange
occurs and with respect to which the Corporate Taxpayer has obligations under
this TRA Agreement, OpCo and each of its direct and indirect Subsidiaries that
is treated as a partnership for U.S. federal income Tax purposes will have in
effect an election under Section 754 of the Code (and under any similar
provisions of applicable U.S. state or local law) for each such Taxable Year;
provided that with respect to any direct or indirect Subsidiary of OpCo that is
treated as a partnership for U.S. federal income Tax purposes for which the
Corporate Taxpayer or any of its Subsidiaries do not have the authority under
the governing documents of such Subsidiary to cause or otherwise do not have
control over causing such Subsidiary to have in effect an election under
Section 754 of the Code (or under any similar provisions of applicable U.S.
state or local law), the Corporate Taxpayer shall use commercially reasonable
efforts to cause such Subsidiary to have such an election in effect.

 

Article III

 

TAX BENEFIT PAYMENTS

 

Section 3.1.      Payments.

 

(a)            Payments. Within five (5) Business Days after a Tax Benefit
Schedule delivered to a TRA Party becomes final in accordance with
Section 2.3(a) or, if applicable, Section 7.9, the Corporate Taxpayer shall pay
such TRA Party for such Taxable Year the Tax Benefit Payment determined pursuant
to Section 3.1(b) that is Attributable to the relevant TRA Party.  Each such Tax
Benefit Payment shall be made by wire transfer of immediately available funds to
the bank account previously designated by such TRA Party to the Corporate
Taxpayer or as otherwise agreed by the Corporate Taxpayer and such TRA Party.
The payments provided for pursuant to the above sentence shall be computed
separately for each TRA Party. Without limiting the Corporate Taxpayer’s ability
to make offsets against Tax Benefit Payments to the extent permitted by
Section 3.5, no TRA Party shall be required under any circumstances to make a
payment or return a payment to the Corporate Taxpayer in respect of any portion
of any Tax Benefit Payment previously paid by the Corporate Taxpayer to such TRA
Party (including any portion of any Early Termination Payment).

 

(b)            A “Tax Benefit Payment” in respect of a TRA Party for a Taxable
Year means an amount, not less than zero, equal to the sum of (i) Net Tax
Benefit that is Attributable to such TRA Party and (ii) the Interest Amount with
respect thereto. Subject to Section 3.3, the “Net Tax Benefit” for a Taxable
Year shall be an amount equal to the excess, if any, of eighty-five percent
(85%) of the Cumulative Net Realized Tax Benefit as of the end of such Taxable
Year, over the total amount of payments previously made under the first sentence
of Section 3.1(a) (excluding payments attributable to Interest Amounts);
provided, that if there is no such excess (or if a deficit exists), no TRA Party
shall be required to make a payment (or return a payment) to the Corporate
Taxpayer in respect of any portion of any Tax Benefit Payment previously paid by
the Corporate Taxpayer to such TRA Party. The “Interest Amount” shall equal the
interest on the Net Tax Benefit calculated at the Agreed Rate from the due date
(without extensions) for filing IRS Form 1120 (or any successor form) of the
Corporate Taxpayer with respect to Taxes for the applicable Taxable Year until
the payment date under Section 3.1(a); provided that such interest shall not
accrue on the amount of any Net Tax Benefit after the date on which such amount
is actually paid to the applicable TRA Party, regardless of whether such payment
is made prior to the due date for such payment under Section 3.1(a) and
regardless of whether the amount of any unpaid Net Tax Benefit has yet become
final in accordance with Section 2.3(a) or, if applicable, Section 7.9.

 



17

 

 

Section 3.2.      No Duplicative Payments. It is intended that the provisions of
this TRA Agreement will not result in duplicative payment of any amount
(including interest) required under this TRA Agreement, including that the
aggregate Tax Benefit Payments (excluding payments attributable to Interest
Amounts) for any Taxable Year shall not exceed the Net Tax Benefit for such
Taxable Year. For purposes of this TRA Agreement, no Tax Benefit Payment shall
be based on estimated Tax payments, including United States federal estimated
income Tax payments. The provisions of this TRA Agreement shall be construed in
the appropriate manner to ensure such intentions are realized.

 

Section 3.3.      Pro Rata Payments. Notwithstanding anything in Section 3.1 to
the contrary, to the extent that the aggregate Realized Tax Benefit of the
Corporate Taxpayer with respect to the Tax Attributes is limited in a particular
Taxable Year because the Corporate Taxpayer does not have sufficient taxable
income, the Net Tax Benefit for the Corporate Taxpayer shall be allocated among
all parties eligible for Tax Benefit Payments under this TRA Agreement in
proportion to the amounts of Net Tax Benefit, respectively, that would have been
Attributable to each TRA Party if the Corporate Taxpayer had sufficient taxable
income so that there were no such limitation.

 

Section 3.4.      Payment Ordering. If for any reason the Corporate Taxpayer
does not fully satisfy its payment obligations to make all Tax Benefit Payments
due under this TRA Agreement in respect of a particular Taxable Year, then the
Corporate Taxpayer and the TRA Parties agree that (i) Tax Benefit Payments for
such Taxable Year shall be allocated to all parties eligible for Tax Benefit
Payments under this TRA Agreement in proportion to the amounts of Net Tax
Benefit, respectively, that would have been Attributable to each TRA Party if
the Corporate Taxpayer had sufficient cash available to make such Tax Benefit
Payments and (ii) no Tax Benefit Payments shall be made in respect of any
Taxable Year until all Tax Benefit Payments to all TRA Parties in respect of all
prior Taxable Years have been made in full.

 

Section 3.5.      Overpayments. To the extent the Corporate Taxpayer makes a
payment to a TRA Party in respect of a particular Taxable Year under
Section 3.1(a) in an amount in excess of the amount of such payment that should
have been made to such TRA Party in respect of such Taxable Year (taking into
account Section 3.3 and Section 3.4) under the terms of this TRA Agreement, then
such TRA Party shall not receive further payments under Section 3.1(a) until
such TRA Party has foregone an amount of payments equal to such excess.

 



18

 

 

Article IV

 

TERMINATION

 

Section 4.1.     Early Termination of Agreement; Breach of Agreement.

 

(a)            Corporate Taxpayer’s Early Termination Right. The Corporate
Taxpayer may, with the prior written consent of the TRA Disinterested Majority,
terminate this TRA Agreement (including with respect to all amounts payable to
the TRA Parties and with respect to all of the Units held by the TRA Parties,
subject to the immediately succeeding sentence) at any time by paying to each
TRA Party the Early Termination Payment in respect of such TRA Party; provided,
however, that this TRA Agreement shall terminate only upon the receipt by each
TRA Party of its respective Early Termination Payment and payments described in
the next sentence, if any, and provided, further, that the Corporate Taxpayer
may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid.  Upon payment of the Early Termination Payment by the Corporate Taxpayer,
none of the TRA Parties or the Corporate Taxpayer shall have any further payment
obligations under this TRA Agreement, other than with respect to any (i) any Tax
Benefit Payments due and payable and that remain unpaid as of the Early
Termination Date (which Tax Benefit Payments shall not be included in the Early
Termination Payments) and as of the date of payment of the Early Termination
Payment and (ii) any Tax Benefit Payments due for the Taxable Year ending
immediately prior to or including the Early Termination Date (except to the
extent that the amounts described in this clause (ii) are included in the
calculation of the Early Termination Payments (at the option of the Corporate
Taxpayer) or are included in clause (i)); provided that upon payment of all
amounts, to the extent applicable and without duplication, described in this
sentence, this TRA Agreement shall terminate. For the avoidance of doubt, if an
Exchange occurs after the Corporate Taxpayer makes all of the required Early
Termination Payments, the Corporate Taxpayer shall have no obligations under
this TRA Agreement with respect to such Exchange.

 



19

 

 

(b)            Acceleration Upon Change of Control. In the event of a Change of
Control, the TRA Party Representative shall have the option, by written notice
to the Corporate Taxpayer, to cause the acceleration of the unpaid payment
obligations as calculated in accordance with this Section 4.1(b), and such
payment obligations shall be calculated as if an Early Termination Notice had
been delivered on the date of such Change of Control and shall include, without
duplication: (i) the Early Termination Payments calculated with respect to such
TRA Parties as if the Early Termination Date is the date of such Change of
Control, (ii) any Tax Benefit Payments due and payable and that remain unpaid as
of the date of such Change of Control (which Tax Benefit Payments shall not be
included in the Early Termination Payments described in clause (i)); and
(iii) any Tax Benefit Payments due for the Taxable Year ending immediately prior
to or including the date of such Change of Control (except to the extent that
the amounts described in this clause (iii) are included in the calculation of
Early Termination Payments described in clause (i) (at the option of the
Corporate Taxpayer) or are included in clause (ii)); provided, that the
procedures of Section 4.2 (and Section 2.3, to the extent applicable) and
Section 4.3 shall apply mutatis mutandis with respect to the determination of
the amount payable by the Corporate Taxpayer pursuant to this sentence and the
payment thereof, except that such amount shall not be due and payable until five
(5) Business Days after such amount has become final pursuant to Section 4.2 or,
if applicable, Section 7.9. In the event of an acceleration following a Change
of Control, any Early Termination Payment described in the preceding sentence
shall be calculated utilizing the Valuation Assumptions, substituting in each
case the terms “date of a Change of Control” for an “Early Termination Date,”
and if an Exchange occurs after the Corporate Taxpayer makes all such required
Early Termination Payments and other payments described in this Section 4.1(b),
the Corporate Taxpayer shall have no obligations under this TRA Agreement with
respect to such Exchange.

 



20

 

 

(c)            Acceleration Upon Material Breach of TRA Agreement. In the event
that the Corporate Taxpayer materially breaches any of its material obligations
under this TRA Agreement, whether as a result of (1) a failure to make a payment
required to be made pursuant to this TRA Agreement by the Final Payment Date
therefor (except for all or a portion of such payment that is being validly
disputed in good faith under this TRA Agreement, and then only with respect to
the amount in dispute) (a “Payment Default”) or (2) any material breach of any
of its material obligations under this TRA Agreement (other than a Payment
Default) (a “Non-Payment Default”), which failure or breach, (A) in the case of
a Payment Default, continues without payment in full until the later of
(y) thirty (30) calendar days following receipt by the Corporate Taxpayer of
written notice of such Payment Default from the TRA Party Representative
following such Payment Default, and (z) sixty (60) calendar days following the
relevant Final Payment Date therefor, or (B) in the case of a Non-Payment
Default, continues without cure for a period of thirty (30) calendar days
following receipt by the Corporate Taxpayer of written notice of such
Non-Payment Default from the TRA Party Representative following such Non-Payment
Default (such written notice delivered under clause (A) or (B), a “Breach
Notice”), except in each case to the extent otherwise set forth in the final
sentence of this Section 4.1(c) or by operation of law as a result of the
rejection of this TRA Agreement in a case commenced under bankruptcy laws (such
rejection, a “Bankruptcy Rejection”), then, the unpaid payment obligations as
calculated in accordance with this Section 4.1(c) shall (I) in the case of a
Payment Default, automatically accelerate and become immediately due and payable
upon expiration of the applicable period in clause (A) above (but, for the
avoidance of doubt, no such acceleration shall occur earlier than thirty (30)
calendar days following receipt by the Corporate Taxpayer of a Breach Notice
with respect to such Payment Default, and receipt of a Breach Notice shall be a
condition precedent to any such acceleration), or (II) in the case of a
Non-Payment Default, accelerate and become immediately due and payable upon
written notice of acceleration from the TRA Party Representative to the
Corporate Taxpayer at any time after the expiration of the applicable period in
clause (B) above (provided that in the case of any Bankruptcy Rejection, such
acceleration shall be automatic without any such written notice, unless such
acceleration is waived in writing by the TRA Party Representative, which waiver
may be retroactive). Such payment obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such Breach Notice (or, in
the case of any Bankruptcy Rejection, on the date of such Bankruptcy Rejection)
and shall include, without duplication: (i) the Early Termination Payments
calculated with respect to such TRA Parties as if the Early Termination Date is
the date of such Breach Notice or such Bankruptcy Rejection, as applicable;
(ii) any Tax Benefit Payments due and payable and that remain unpaid as of the
date of such Breach Notice or such Bankruptcy Rejection, as applicable (which
Tax Benefit Payments shall not be included in the Early Termination Payments
described in clause (i)); and (iii) any Tax Benefit Payments due for the Taxable
Year ending immediately prior to or including the date of such Breach Notice or
such Bankruptcy Rejection, as applicable (except to the extent that the amounts
described in this clause (iii) are included in the calculation of Early
Termination Payments described in clause (i) (at the option of the Corporate
Taxpayer) or are included in clause (ii)); provided, that the procedures of
Section 4.2 (and Section 2.3, to the extent applicable) and Section 4.3 shall
apply mutatis mutandis with respect to the determination of the amount payable
by the Corporate Taxpayer pursuant to this sentence and the payment thereof,
except that such amount shall not be due and payable until five (5) Business
Days after such amount has become final pursuant to Section 4.2 or, if
applicable, Section 7.9. In the event of an acceleration described in this
Section 4.1(c), any Early Termination Payment described in the preceding
sentence shall be calculated utilizing the Valuation Assumptions, substituting
in each case the terms “date of a Breach Notice” or “date of a Bankruptcy
Rejection,” as applicable, for an “Early Termination Date,” and if an Exchange
occurs after the Corporate Taxpayer makes all such required Early Termination
Payments and other payments described in this Section 4.1(c), the Corporate
Taxpayer shall have no obligations under this TRA Agreement with respect to such
Exchange. Notwithstanding the foregoing, in the event that the Corporate
Taxpayer breaches this TRA Agreement and such breach is not a material breach of
a material obligation under this TRA Agreement, a TRA Party shall still be
entitled to enforce all of its rights otherwise available under this TRA
Agreement, but shall not be entitled to an acceleration of amounts payable under
this Section 4.1(c). Notwithstanding anything in this TRA Agreement to the
contrary, it shall not be a Payment Default or Non-Payment Default (and no
Breach Notice may be delivered) under this TRA Agreement if the Corporate
Taxpayer fails to make any payment due pursuant to this TRA Agreement to the
extent that the Corporate Taxpayer (w) has insufficient funds, or cannot make
such payment as a result of obligations imposed in connection with any Senior
Obligations, and cannot take commercially reasonable actions to obtain
sufficient funds, to make such payment or (x) would become insolvent as a result
of making such payment (in each case, as determined by the Board in good faith)
(clauses (w) and (x) together, the “Liquidity Exceptions”); provided that the
interest provisions of Section 5.2 shall apply to such late payment (unless the
Corporate Taxpayer does not have sufficient funds to make such payment as a
result of limitations imposed by, or payment obligations under, any Senior
Obligations, in which case Section 5.2 shall apply, but the Default Rate shall
be replaced by the Agreed Rate); provided, further, that any such payment
obligation shall nonetheless accrue for the benefit of the TRA Parties and the
Corporate Taxpayer shall make such payment at the first opportunity that the
Liquidity Exceptions do not apply; provided, further, however, if the Liquidity
Exceptions apply and the Corporate Taxpayer declares or pays any dividend of
cash to its shareholders (other than the payment of any dividend to the holders
of the Class A Common Stock declared (after the Board has taken into account the
pendency of any Tax Benefit Payment) in accordance with the Corporate Taxpayer’s
Dividend Policy (as defined in the LLC Agreement) prior to the date any such Tax
Benefit Payment became due and payable) while any such Tax Benefit Payment is
due and payable and remains unpaid more than sixty (60) days following the
relevant Final Payment Date, then the Liquidity Exceptions shall no longer apply
and a Breach Notice may be immediately delivered.

 



21

 

 

(d)            Any Tax Attributes attributable to the Closing or to Exchanges
(or deemed Exchanges) with respect to which a payment has been made under
Section 4.1(a), Section 4.1(b) or Section 4.1(c) shall be excluded in
calculating any future Tax Benefit Payments or Early Termination Payments, and
in such case, this TRA Agreement shall have no further application to such
payments.

 

Section 4.2.     Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination in accordance with Section 4.1 above,
the Corporate Taxpayer shall deliver to each TRA Party written notice of such
decision to exercise such right (“Early Termination Notice”) and a schedule (the
“Early Termination Schedule”) specifying the Corporate Taxpayer’s decision to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment(s) due for each TRA Party. Each Early Termination
Schedule shall become final and binding on all parties thirty (30) calendar days
from the first date on which all TRA Parties have been given such Schedule under
Section 7.1 unless the TRA Party Representative (i) within thirty (30) calendar
days after such date gives the Corporate Taxpayer written notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”) or
(ii) provides a written waiver of its right to give a Material Objection Notice
within the period described in clause (i) above, in which case such Schedule
becomes binding on the date such waiver is given by the TRA Party Representative
to the Corporate Taxpayer. If the Corporate Taxpayer and the TRA Party
Representative, for any reason, are unable to successfully resolve the issues
raised in such Material Objection Notice within thirty (30) calendar days after
the TRA Party Representative gives the Corporate Taxpayer the Material Objection
Notice, the Corporate Taxpayer and the TRA Party Representative shall employ the
Reconciliation Procedures in which case such Schedule becomes binding in
accordance with Section 7.9. The TRA Party Representative will represent the
interests of each of the TRA Parties and shall raise and pursue, in accordance
with this Section 4.2, any objection to an Early Termination Schedule timely
given in writing to the TRA Party Representative by a TRA Party.

 

Section 4.3.     Payment upon Early Termination.

 

(a)            Within five (5) Business Days after an Early Termination
Effective Date, the Corporate Taxpayer shall pay to each TRA Party an amount
equal to the Early Termination Payment in respect of such TRA Party. Such
payment shall be made by wire transfer of immediately available funds to a bank
account or accounts designated by such TRA Party or as otherwise agreed by the
Corporate Taxpayer and such TRA Party or, in the absence of such designation or
agreement, by check mailed to the last mailing address provided by such TRA
Party to the Corporate Taxpayer.

 

(b)            “Early Termination Payment” in respect of a TRA Party shall equal
the present value, discounted at the Early Termination Rate as of and starting
from the applicable Early Termination Date, of all Tax Benefit Payments
(excluding the Interest Amount) in respect of such TRA Party that would be
required to be paid by the Corporate Taxpayer beginning from the Early
Termination Date (but which have not been previously paid as of such date), and
assuming that the Valuation Assumptions in respect of such TRA Party are applied
and that each such Tax Benefit Payment for each relevant Taxable Year would be
paid on the due date (including extensions) under applicable law as of the Early
Termination Date for filing of IRS Form 1120 (or any successor form) of the
Corporate Taxpayer for each such Taxable Year. For the avoidance of doubt, an
Early Termination Payment shall be made to each applicable TRA Party regardless
of whether such TRA Party has exchanged all of its Common Units as of the Early
Termination Date.

 



22

 

 

Article V

 

SUBORDINATION AND LATE PAYMENTS

 

Section 5.1.     Subordination.  Notwithstanding any other provision of this TRA
Agreement to the contrary, any Tax Benefit Payment, Early Termination Payment or
any other payment required to be made by the Corporate Taxpayer to any TRA Party
under this TRA Agreement shall rank subordinate and junior in right of payment
to any principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money (whether secured or
unsecured, senior or subordinated and/or however evidenced, including by bonds,
notes or other debt instruments) of the Corporate Taxpayer and its Subsidiaries
(the “Senior Obligations”) and shall rank pari passu in right of payment with
all current or future unsecured obligations of the Corporate Taxpayer that are
not Senior Obligations. To the extent that any payment under this TRA Agreement
is not permitted to be made at the time payment is due as a result of this
Section 5.1 and the terms of agreements governing Senior Obligations, such
payment obligation nevertheless shall accrue for the benefit of TRA Parties and
the Corporate Taxpayer shall make such payments at the first opportunity that
such payments are permitted to be made in accordance with the terms of the
Senior Obligations. Notwithstanding any other provision of this TRA Agreement to
the contrary, to the extent that the Corporate Taxpayer or any of its Affiliates
enters into future Tax receivable or other similar agreements (“Future TRAs”),
the Corporate Taxpayer shall ensure that the terms of any such Future TRA shall
provide that the Tax Attributes subject to this TRA Agreement shall be senior in
priority in all respects to any Tax attributes subject to any such Future TRA
for purposes of calculating the amount and timing of payments under any such
Future TRA.

 

Section 5.2.     Late Payments by the Corporate Taxpayer. Subject to the first
proviso in the last sentence of Section 4.1(c), the amount of all or any portion
of any Tax Benefit Payment or Early Termination Payment not made to the TRA
Parties when due under the terms of this TRA Agreement, whether as a result of
Section 5.1 or otherwise, shall be payable together with any interest thereon,
computed at the Default Rate (in place of the Agreed Rate, if applicable)
commencing from the Final Payment Date therefor accruing to the date of actual
payment; provided, that if the Corporate Taxpayer does not have sufficient funds
to make the payment as a result of limitations imposed by, or payment
obligations in respect of, any Senior Obligations, interest shall instead be
computed at the Agreed Rate; provided, further, that if any unpaid portion of
any Tax Benefit Payment is the subject of a Reconciliation Dispute and is
finally determined in such Reconciliation Dispute to be due and payable, then
interest shall accrue on such unpaid portion at the Default Rate (in place of
the Agreed Rate) from the date that is thirty (30) days following the due date
for the applicable Tax Benefit Schedule until the date of actual payment.

 



23

 

 

Article VI

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1.     Participation in the Corporate Taxpayer’s and OpCo’s Tax
Matters. Except as otherwise provided in this TRA Agreement, the Business
Combination Agreement or the LLC Agreement, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and OpCo, including the preparation, filing or amending
of any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, the Corporate Taxpayer shall notify the
TRA Party Representative in writing of the commencement of, and keep the TRA
Party Representative reasonably informed with respect to, the portion of any
audit of the Corporate Taxpayer and OpCo or any of OpCo’s Subsidiaries by a
Taxing Authority the outcome of which would reasonably be expected to materially
affect the rights and obligations of a TRA Party under this TRA Agreement,
including the Tax Benefit Payments payable to TRA Parties, and shall provide to
the TRA Party Representative reasonable opportunity (at the cost and expense of
the TRA Party Representative, on behalf of the TRA Parties) to participate in or
provide information and other input to the Corporate Taxpayer, OpCo and its
Subsidiaries and their respective advisors concerning the conduct of any such
portion of such audit; provided, however, that the Corporate Taxpayer and OpCo
(and its Subsidiaries) shall not be required to take any action that is
inconsistent with any provision of the LLC Agreement or the Business Combination
Agreement.

 

Section 6.2.     Consistency. The Corporate Taxpayer and the TRA Parties agree
to report and cause their respective Affiliates to report for all purposes,
including United States federal, state and local Tax purposes and financial
reporting purposes, all Tax-related items (including the Peak Deductions, the
Basis Adjustments and each Tax Benefit Payment) in a manner consistent with that
set forth in this TRA Agreement or specified by the Corporate Taxpayer in any
Schedule, or Amended Schedule, provided by or on behalf of the Corporate
Taxpayer under this TRA Agreement that is final and binding on the parties
unless otherwise required by applicable law. The Corporate Taxpayer shall (and
shall cause OpCo and its other Subsidiaries to) use commercially reasonable
efforts (for the avoidance of doubt, taking into account the interests and
entitlements of all TRA Parties under this TRA Agreement) to defend the Tax
treatment contemplated by this TRA Agreement and any Schedule (or Amended
Schedule, as applicable) in any audit, contest or similar proceeding with any
Taxing Authority.

 

Section 6.3.     Cooperation. Each of the TRA Parties shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this TRA
Agreement, preparing any Tax Return or contesting or defending any audit,
examination or controversy with any Taxing Authority, (b) make itself available
to the Corporate Taxpayer and its representatives to provide explanations of
documents and materials and such other information as the Corporate Taxpayer or
its representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter. OpCo shall reimburse the TRA Parties for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to this
Section 6.3.

 



24

 

 

Article VII

 

MISCELLANEOUS

 

Section 7.1.     Notices. All notices, demands and other communications to be
given or delivered under this TRA Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment) or received by email (with confirmation of
transmission) prior to 5:00 p.m. eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following delivery
by reputable overnight express courier (charges prepaid) or (c) three
(3) calendar days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing pursuant to the provisions of this Section 7.1, notices, demands and
other communications shall be sent to the addresses indicated below:

 

If to the Corporate Taxpayer, to:

 

Utz Brands, Inc.
900 High Street
Hanover, PA 17331
Attention: Dylan B. Lissette
Email: 

 

which, in the case of delivery of a Breach Notice, shall also include:

 

Utz Brands, Inc.
900 High Street
Hanover, PA 17331
Attention: Cary Devore
Email:  

 

with a copy, in any case, to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention:     Dean Shulman, P.C.

Peter Martelli, P.C.

Lauren M. Colasacco, P.C.

Email:           dean.shulman@kirkland.com

peter.martelli@kirkland.com

lauren.colasacco@kirkland.com

 

If to Series U or Series R, to:

 

Series U of UM Partners, LLC

c/o Utz Quality Foods, LLC

900 High Street

Hanover, PA 17331

Attention: Dylan B. Lissette

Email: 

 



25

 

 

with a copy to:

 

Cozen O’Connor

One Liberty Place

1650 Market Street, Suite 2800

Philadelphia, PA 19103

Attention: Richard J. Silpe, Esquire

   Larry P. Laubach, Esquire

Email: rsilpe@cozen.com

  llaubach@cozen.com

 

Section 7.2.     Counterparts. This TRA Agreement may be executed and delivered
in one or more counterparts and by fax, email or other electronic transmission,
each of which shall be deemed an original and all of which shall be considered
one and the same agreement. No party shall raise the use of a fax machine or
email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a fax machine or
email as a defense to the formation or enforceability of a contract and each
party forever waives any such defense.

 

Section 7.3.     Entire Agreement; No Third Party Beneficiaries. This TRA
Agreement, the Business Combination Agreement and the Ancillary Agreements,
together with all Exhibits and Schedules to this TRA Agreement, contain the
entire agreement and understanding among the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
whether written or oral, relating to such subject matter in any way. Nothing in
this TRA Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this TRA Agreement.

 

Section 7.4.     Governing Law. The law of the State of Delaware shall govern
(a) all claims or matters related to or arising from this TRA Agreement
(including any tort or non-contractual claims) and (b) any questions concerning
the construction, interpretation, validity and enforceability of this TRA
Agreement, and the performance of the obligations imposed by this TRA Agreement,
in each case without giving effect to any choice-of-law or conflict-of-law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the law of any jurisdiction other than the
State of Delaware.

 

Section 7.5.     Severability. If any provision of this TRA Agreement is
determined to be invalid, illegal or unenforceable by any governmental entity,
all other provisions of this TRA Agreement shall nevertheless remain in full
force and effect. Upon such determination that any provision is invalid, illegal
or unenforceable, the parties hereto shall negotiate in good faith to modify
this TRA Agreement so as to effect the original intent of the parties as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 



26

 

 

Section 7.6.     Successors; Assignment; Amendments; Waivers.

 

(a)            No TRA Party may assign all or any portion of its rights or
obligations under this TRA Agreement to any Person without the prior written
approval of the TRA Disinterested Majority, except that, to the extent that a
TRA Party Transfers Units to any of such TRA Party’s Permitted Transferees in
accordance with the terms of the LLC Agreement, the Transferring TRA Party shall
have the option to assign, without the approval of the Board or TRA
Disinterested Majority, to the Transferee of such Units the Transferring TRA
Party’s rights and obligations under this TRA Agreement with respect to such
Transferred Units. As a condition to any such assignment, each Transferee
approved by the TRA Disinterested Majority or Permitted Transferee, as
applicable, and the Corporate Taxpayer shall execute and deliver a joinder to
this TRA Agreement, in the form attached hereto as Exhibit A, agreeing to become
a TRA Party for all purposes of this TRA Agreement, except as otherwise provided
in such joinder. If a TRA Party Transfers Units in accordance with the terms of
the LLC Agreement but does not assign to the Transferee of such Units its rights
and obligations under this TRA Agreement with respect to such Transferred Units,
(i) such TRA Party shall remain a TRA Party under this TRA Agreement for all
purposes, including with respect to the receipt of Tax Benefit Payments to the
extent payable hereunder (including any Tax Benefit Payments in respect of the
Exchanges of such Transferred Units by such Transferee), and (ii) the Transferee
of such Units shall not be a TRA Party. The Corporate Taxpayer may not assign
any of its rights or obligations under this TRA Agreement to any Person (other
than in connection with a Mandatory Assignment) without the prior written
consent of the TRA Party Representative (not to be unreasonably withheld,
conditioned or delayed). Any purported assignment in violation of the terms of
this Section 7.6 shall be null and void.

 

(b)            No provision of this TRA Agreement may be amended unless such
amendment is approved in writing by each of the Corporate Taxpayer (as
determined by the TRA Disinterested Majority) and by the TRA Parties who would
be entitled to receive at least two-thirds of the total amount of the Early
Termination Payments payable to all TRA Parties under this TRA Agreement if the
Corporate Taxpayer had exercised its right of early termination on the date of
the most recent Exchange prior to such amendment (excluding, for purposes of
this sentence, all payments made to any TRA Party pursuant to this TRA Agreement
since the date of such most recent Exchange); provided, that no such amendment
shall be effective if such amendment will have a disproportionate effect on the
payments one or more TRA Parties will be entitled to receive under this TRA
Agreement unless such amendment is consented to in writing by such TRA Parties
disproportionately affected. No provision of this TRA Agreement may be waived
unless such waiver is in writing and signed by the party against whom the waiver
is to be effective.

 

(c)            All of the terms and provisions of this TRA Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto and their respective successors, permitted assigns, heirs,
executors, administrators and legal representatives. The Corporate Taxpayer
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporate Taxpayer, by written agreement, expressly to assume
and agree to perform this TRA Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place (any such assignment, a “Mandatory Assignment”).

 



27

 

 

Section 7.7.     Interpretation. The headings and captions used in this TRA
Agreement and the table of contents to this TRA Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this TRA Agreement. Any capitalized terms used in any Schedule or
Exhibit attached hereto and not otherwise defined therein shall have the
meanings set forth in this TRA Agreement. The use of the word “including” herein
shall mean “including without limitation.” The words “hereof,” “herein,” and
“hereunder” and words of similar import, when used in this TRA Agreement, shall
refer to this TRA Agreement as a whole and not to any particular provision of
this TRA Agreement. References herein to the Preamble or to a specific Section,
Subsection, Recital, Clause, Schedule or Exhibit shall refer, respectively, to
the Preamble, Sections, Subsections, Recitals, Clauses, Schedules or Exhibits of
this TRA Agreement. Terms defined in the singular shall have a comparable
meaning when used in the plural, and vice versa. References herein to any gender
shall include each other gender. The word “or” shall not be exclusive unless the
context clearly requires the selection of one (1) (but not more than one (1)) of
a number of items. References to “written” or “in writing” include in electronic
form. References herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and permitted
assigns; provided, however, that nothing contained in this Section 7.7 is
intended to authorize any assignment or transfer not otherwise permitted by this
TRA Agreement. References herein to a Person in a particular capacity or
capacities shall exclude such Person in any other capacity. Any reference to
“days” shall mean calendar days unless Business Days are expressly specified;
provided that if any action is required to be done or taken on a day that is not
a Business Day, then such action shall be required to be done or taken not on
such day but on the first succeeding Business Day thereafter. References herein
to any contract or agreement (including this TRA Agreement) mean such contract
or agreement as amended, restated, supplemented or modified from time to time in
accordance with the terms thereof. With respect to the determination of any
period of time, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding.” References herein to any law shall be
deemed also to refer to such law, as amended (and any successor laws), and all
rules and regulations promulgated thereunder. The word “extent” in the phrase
“to the extent” (or similar phrases) shall mean the degree to which a subject or
other thing extends, and such phrase shall not mean simply “if.” Except where
otherwise expressly provided, all amounts in this TRA Agreement are stated and
shall be paid in United States dollars. The parties to this TRA Agreement and
their respective counsel have reviewed and negotiated this TRA Agreement as the
joint agreement and understanding of such parties, and the language used in this
TRA Agreement shall be deemed to be the language chosen by such parties to
express their mutual intent, and no rule of strict construction shall be applied
against any Person.

 

Section 7.8.     Waiver of Jury Trial; Jurisdiction.

 

(a)            EACH PARTY TO THIS TRA AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS TRA AGREEMENT, THE
TRANSACTIONS CONTEMPLATED BY THIS TRA AGREEMENT AND/OR THE RELATIONSHIPS
ESTABLISHED AMONG THE PARTIES HEREUNDER. THE PARTIES HERETO FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 



28

 

 

(b)            Subject to Section 7.9, each of the parties submits to the
exclusive jurisdiction of first, the Chancery Court of the State of Delaware or
if such court declines jurisdiction, then to the Federal District Court for the
District of Delaware, in any action, suit or proceeding arising out of or
relating to this TRA Agreement, agrees that all claims in respect of such
action, suit or proceeding shall be heard and determined in any such court and
agrees not to bring any action, suit or proceeding arising out of or relating to
this TRA Agreement in any other courts. Nothing in this Section 7.8, however,
shall affect the right of any party to serve legal process in any other manner
permitted by law or at equity. Each party agrees that a final judgment in any
action, suit or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity.

 

Section 7.9.     Reconciliation. In the event that the Corporate Taxpayer and
the TRA Party Representative are unable to resolve a disagreement with respect
to the calculation of amounts owed pursuant to Sections 2.3, 4.1 and 4.2 within
the relevant period designated in this TRA Agreement (“Reconciliation Dispute”),
the Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert in the particular area of disagreement, acting as an expert
and not as an arbitrator (the “Expert”), mutually acceptable to the Corporate
Taxpayer and the TRA Party Representative. The Expert shall be a partner or
principal of PricewaterhouseCoopers, Ernst & Young, Deloitte, KPMG, BDO USA,
LLP, Grant Thornton LLP, Alvarez & Marsal, or RSM US LLP, and unless the
Corporate Taxpayer and the TRA Party Representative agree in writing otherwise,
the Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with any party to this TRA Agreement, any Affiliate of any
such parties, any member of the Rice Family, or any Affiliate of any such member
or any other actual or potential conflict of interest. If the Corporate Taxpayer
and the TRA Party Representative are unable to agree on an Expert within fifteen
(15) calendar days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, then the Corporate Taxpayer and the TRA Party
Representative shall cause the Expert to be selected by the International
Chamber of Commerce Centre for Expertise (the “ICC”) in accordance with the
criteria set forth above in this Section 7.9. The Expert shall resolve any
matter relating to the Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within fifteen (15) calendar days or, in each case, as soon thereafter
as is reasonably practicable, in each case after the matter has been submitted
to the Expert for resolution. Notwithstanding the preceding sentence, if the
matter is not resolved before any payment that is the subject of a disagreement
would be due (in the absence of such disagreement) or any Tax Return reflecting
the subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this TRA Agreement and such Tax Return may be filed as
prepared by the Corporate Taxpayer, subject to adjustment or amendment upon
resolution.  The sum of (a) the costs and expenses relating to (i) the
engagement (and, if applicable, selection by the ICC) of such Expert and (ii) if
applicable, amending any Tax Return in connection with the decision of such
Expert and (b) the reasonable out-of-pocket costs and expenses of the Corporate
Taxpayer and the TRA Party Representative incurred in the conduct of such
proceeding shall be allocated between the Corporate Taxpayer, on the one hand,
and the TRA Party Representative (on behalf of the TRA Parties), on the other
hand, in the same proportion that the aggregate amount of the disputed items so
submitted to the Expert that is unsuccessfully disputed by each such party (as
finally determined by the Expert) bears to the total amount of such disputed
items so submitted, and each such party shall promptly reimburse the other party
for the excess that such other party has paid in respect of such costs and
expenses over the amount it has been so allocated. The Corporate Taxpayer may
withhold payments under this TRA Agreement to collect amounts due under the
preceding sentence. Any dispute as to whether a dispute is a Reconciliation
Dispute within the meaning of this Section 7.9 shall be decided by the Expert.
The Expert shall finally determine any Reconciliation Dispute and the
determinations of the Expert pursuant to this Section 7.9 shall be binding on
the Corporate Taxpayer and each of the TRA Parties and may be entered and
enforced in any court having jurisdiction.

 



29

 

 

Section 7.10.     Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this TRA Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of state,
local, foreign or other Tax law; provided, however, that the Corporate Taxpayer
shall use commercially reasonable efforts to notify and shall reasonably
cooperate with the applicable TRA Party prior to the making of such deductions
and withholding payments to determine whether any such deductions or withholding
payments (other than any deduction or withholding required by reason of such TRA
Party’s failure to comply with the last sentence of this Section 7.10) are
required under applicable law and in obtaining any available exemption or
reduction of, or otherwise minimizing to the extent permitted by applicable law,
such deduction and withholding. To the extent that amounts are so withheld and
paid over to the appropriate Taxing Authority by the Corporate Taxpayer, such
withheld amounts shall be treated for all purposes of this TRA Agreement as
having been paid to the Person in respect of whom such withholding was made.
Each TRA Party shall promptly provide the Corporate Taxpayer, OpCo or other
applicable withholding agent with any applicable Tax forms and certifications
(including IRS Form W-9 or the applicable version of IRS Form W-8) reasonably
requested and shall promptly provide an update of any such Tax form or
certificate previously delivered if the same has become incorrect or has
expired.

 

Section 7.11.     Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

 

(a)            If the Corporate Taxpayer is or becomes a member of an
affiliated, consolidated, combined or unitary group of corporations that files a
consolidated, combined or unitary income Tax Return pursuant to Sections 1501 et
seq. of the Code or any corresponding provisions of state or local Tax law,
then: (i) the provisions of this TRA Agreement shall be applied with respect to
the group as a whole; and (ii) Tax Benefit Payments, Early Termination Payments
and other applicable items hereunder shall be computed with reference to the
consolidated, combined or unitary taxable income of the group as a whole.

 



30

 

 

(b)            If the Corporate Taxpayer (or any member of a group described in
Section 7.11(a)) transfers or is deemed to transfer any Unit or any Reference
Asset to a transferee that is treated as a corporation for United States federal
income Tax purposes (other than a member of a group described in
Section 7.11(a)) in a transaction in which the transferee’s basis in the
property acquired is determined in whole or in part by reference to such
transferor’s basis in such property, then the Corporate Taxpayer shall cause
such transferee to assume the obligation to make payments hereunder with respect
to the applicable Tax Attributes associated with any Reference Asset or interest
therein acquired (directly or indirectly) in such transfer (taking into account
any gain recognized in the transaction) in a manner consistent with the terms of
this TRA Agreement as the transferee (or one of its Affiliates) actually
realizes Tax benefits from the Tax Attributes.

 

(c)            If OpCo transfers (or is deemed to transfer for United States
federal income Tax purposes) any Reference Asset to a transferee that is treated
as a corporation for United States federal income Tax purposes (other than a
member of a group described in Section 7.11(a)) in a transaction in which the
transferee’s basis in the property acquired is determined in whole or in part by
reference to such transferor’s basis in such property, OpCo shall be treated as
having disposed of the Reference Asset in a wholly taxable transaction in which
income, gain or loss is allocated to the Corporate Taxpayer in accordance with
the LLC Agreement. The consideration deemed to be received by OpCo in a
transaction contemplated in the prior sentence shall be equal to the fair market
value of the deemed transferred asset, plus (i) the amount of debt to which such
asset is subject, in the case of a transfer of an encumbered asset or (ii) the
amount of debt allocated to such asset, in the case of a transfer of a
partnership interest. The transactions described in this Section 7.11(c) and
Section 7.11(e) below shall be taken into account in determining the Realized
Tax Benefit or Realized Tax Detriment, as applicable, for such Taxable Year
based on the income, gain or loss deemed allocated to the Corporate Taxpayer
using the Non-Adjusted Tax Basis of the Referenced Assets in calculating its
Hypothetical Tax Liability for such Taxable Year and using the actual Tax basis
of the Reference Assets in calculating its Actual Tax Liability, determined
using the “with and without” methodology. Thus, for example, in determining the
Hypothetical Tax Liability of the Corporate Taxpayer, the taxable income of the
Corporate Taxpayer shall be determined by treating OpCo as having sold the
applicable Reference Asset for its fair market value, recovering any basis
applicable to such Reference Asset (using the Non-Adjusted Tax Basis), while the
Actual Tax Liability of the Corporate Taxpayer would be determined by recovering
the actual Tax basis of the Reference Asset that reflects any Basis Adjustments.

 

(d)            If any member of a group described in Section 7.11(a) that owns
any Unit deconsolidates from the group (or the Corporate Taxpayer deconsolidates
from the group), then the Corporate Taxpayer shall cause such member (or the
parent of the consolidated group in a case where the Corporate Taxpayer
deconsolidates from the group) to assume the obligation to make payments
hereunder with respect to the applicable Tax Attributes associated with any
Reference Asset it owns (directly or indirectly) in a manner consistent with the
terms of this TRA Agreement as the member (or one of its Affiliates) actually
realizes Tax benefits.

 



31

 

 

(e)            Except as otherwise set forth in Section 7.11(d), if the
Corporate Taxpayer (or any member of a group described in Section 7.11(a))
transfers (or is deemed to transfer for United States federal income Tax
purposes) any Unit in a transaction that is wholly or partially taxable, then
for purposes of calculating payments under this TRA Agreement, OpCo shall be
treated as having disposed of the portion of any Reference Asset (determined
based on a pro rata share of an undivided interest in each Reference Asset) that
is indirectly transferred by the Corporate Taxpayer or other entity described
above (i.e., taking into account the number of Units transferred) in a wholly or
partially taxable transaction, as applicable, in which all income, gain or loss
is allocated to the Corporate Taxpayer in accordance with the LLC Agreement. The
consideration deemed to be received by OpCo shall be equal to the fair market
value of the deemed transferred asset, plus (i) the amount of debt to which such
asset is subject, in the case of a transfer of an encumbered asset or (ii) the
amount of debt allocated to such asset, in the case of a transfer of a
partnership interest.

 

(f)            Notwithstanding anything to the contrary herein, to the extent
any net operating loss carryforwards that exist as of the Closing Date
(“Pre-Closing NOLs”) of the Utz C Corp Entities (taking into account any
limitations on the utilization of such Pre-Closing NOLs under Section 382 of the
Code or otherwise under applicable law) become available to offset the taxable
income of the Corporate Taxpayer, except as a result of (i) a Change of Control
or (ii) any transaction in which OpCo is no longer treated as a partnership for
U.S. federal income Tax purposes, the parties hereto agree that such Pre-Closing
NOLs shall be disregarded in the calculation of Realized Tax Benefit (and the
components thereof), Realized Tax Detriment (and the components thereof) and the
amount of any Tax Benefit Payment for any taxable period in which such
Pre-Closing NOLs have become available.

 

Section 7.12.     Confidentiality.

 

(a)            Subject to Section 6.3, each TRA Party acknowledges and agrees
that the information of the Corporate Taxpayer is confidential and, except in
the course of performing any duties as necessary for the Corporate Taxpayer and
its Affiliates, as required by law or legal process or to enforce the terms of
this TRA Agreement, such person shall keep and retain in confidence and not
disclose to any Person any confidential matters of the Corporate Taxpayer and
its Affiliates and successors or concerning OpCo and its Affiliates and
successors learned by the TRA Party pursuant to this TRA Agreement. This
Section 7.12 shall not apply to (i) any information that has been made publicly
available by the Corporate Taxpayer or any of its Affiliates, becomes public
knowledge (except as a result of an act of the TRA Party in violation of this
TRA Agreement) or is generally known and (ii) the disclosure of information to
the extent necessary for the TRA Party to prepare and file its Tax Returns, to
respond to any inquiries regarding the same from any Taxing Authority or to
prosecute or defend any action, proceeding or audit by any Taxing Authority with
respect to such returns.  Notwithstanding anything to the contrary in this TRA
Agreement, to the extent required by applicable law or to the extent reasonably
necessary for the TRA Party to comply with any applicable reportable transaction
requirements under applicable law, each TRA Party (and each employee,
representative or other agent of the TRA Party, as applicable) may disclose the
Tax treatment and Tax structure of the Corporate Taxpayer, OpCo and their
Affiliates, and any of their transactions, and all materials of any kind
(including opinions or other Tax analyses) that are provided to the TRA Party
relating to such Tax treatment and Tax structure.

 



32

 

 

(b)            If a TRA Party breaches any of the provisions of this
Section 7.12, the Corporate Taxpayer shall have the right to seek to have the
provisions of this Section 7.12 specifically enforced by injunctive relief by
any court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach shall cause
irreparable injury to the Corporate Taxpayer or any of its Subsidiaries and that
money damages alone shall not provide an adequate remedy to such Persons.  Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

 

(c)            In no event shall this Section 7.12 limit any obligation of any
party under the LLC Agreement or the Business Combination Agreement.

 

Section 7.13.     TRA Party Representative. By executing this TRA Agreement,
each of the TRA Parties shall be deemed to have irrevocably appointed the TRA
Party Representative as its agent and attorney in fact with full power of
substitution to act from and after the date hereof and to do any and all things
and execute any and all documents on behalf of such TRA Parties which may be
necessary, convenient or appropriate to facilitate any matters under this TRA
Agreement, including: (i) execution of the documents and certificates required
pursuant to this TRA Agreement; (ii) except to the extent provided in this TRA
Agreement, receipt and forwarding of notices and communications pursuant to this
TRA Agreement; (iv) administration of the provisions of this TRA Agreement;
(v) any and all consents, waivers, amendments or modifications deemed by the TRA
Party Representative to be necessary or appropriate under this TRA Agreement and
the execution or delivery of any documents that may be necessary or appropriate
in connection therewith; (vi) taking actions the TRA Party Representative is
authorized to take pursuant to the other provisions of this TRA Agreement;
(vii) negotiating and compromising, on behalf of such TRA Parties, any dispute
that may arise under, and exercising or refraining from exercising any remedies
available under, this TRA Agreement and executing, on behalf of such TRA
Parties, any settlement agreement, release or other document with respect to
such dispute or remedy; and (viii) engaging attorneys, accountants, agents or
consultants on behalf of such TRA Parties in connection with this TRA Agreement
and paying any fees related thereto on behalf of such TRA Parties, subject to
reimbursement by such TRA Parties. The TRA Party Representative may resign upon
thirty (30) days’ written notice to the Corporate Taxpayer.

 

[Signature Page Follows]

 



33

 

 

IN WITNESS WHEREOF, the Corporate Taxpayer, OpCo, Series U, Series R and the TRA
Party Representative have duly executed this TRA Agreement as of the date first
written above.

 

  Corporate Taxpayer:       UTZ BRANDS, INC.       By: /s/ Dylan B. Lissette  
Name: Dylan B. Lissette   Title: Chief Executive Officer       OpCo:       UTZ
BRANDS HOLDINGS, LLC       By: /s/ Dylan B. Lissette   Name: Dylan B. Lissette  
Title: President and Chief Executive Officer       TRA Parties:       SERIES U
OF UM PARTNERS, LLC       By: /s/ Dylan B. Lissette   Name: Dylan B. Lissette  
Title: President and Chief Executive Officer       SERIES R OF UM PARTNERS, LLC
      By: /s/ Dylan B. Lissette   Name: Dylan B. Lissette   Title: President and
Chief Executive Officer       TRA Party Representative:       SERIES U OF UM
PARTNERS, LLC       By: /s/ Dylan B. Lissette   Name: Dylan B. Lissette   Title:
President and Chief Executive Officer

 





 

 

Exhibit A
Form of Joinder

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), is by and among UTZ BRANDS, INC., a Delaware corporation (the “Corporate
Taxpayer”), ______________________ (“Transferor”) and ______________________
(“Transferee”).

 

WHEREAS, on ______________________, Transferee shall acquire
______________________ percent of the Transferor’s right to receive payments
that may become due and payable under the Tax Receivable Agreement (as defined
below) (the “Acquired Interests”) from Transferor (the “Acquisition”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Transferee
to execute and deliver this Joinder pursuant to Section 7.6(a) of the Tax
Receivable Agreement, dated as of August 28, 2020, among the Corporate Taxpayer,
OpCo and the TRA Parties (as defined therein) (the “Tax Receivable Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Section 1.1     Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Tax Receivable Agreement.

 

Section 1.2     Acquisition. The Transferor hereby transfers and assigns to the
Transferee all of the Acquired Interests.

 

Section 1.3     Joinder. Transferee hereby acknowledges and agrees (i) that such
Transferee has received and read the Tax Receivable Agreement, (ii) that such
Transferee is acquiring the Acquired Interests in accordance with and subject to
the terms and conditions of the Tax Receivable Agreement and (iii) such
Transferee will be treated as a “TRA Party” (as defined in the Tax Receivable
Agreement) for all purposes of the Tax Receivable Agreement.

 

Section 1.4     Notice. Any notice, demand or other communication under the TRA
Agreement to Transferee shall be given to Transferee at the address set forth on
the signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.

 

Section 1.5     Governing Law. This Joinder shall be governed by and construed
in accordance with the law of the State of Delaware.

 

Section 1.6     Counterparts; Electronic Delivery. This Joinder may be executed
and delivered in one or more counterparts, by fax, email or other electronic
transmission, each of which shall be deemed an original and all of which shall
be considered one and the same agreement.

 

[Signature Page Follows]

 



35

 

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by the
parties as of the date first above written.

 

  Corporate Taxpayer:       UTZ BRANDS,INC.       By:
                                          Name:     Title:         [TRANSFEROR]
      By:     Name:     Title:         [TRANSFEREE]       By:     Name:    
Title:         Address for notices:

 



